997 So.2d 527 (2008)
In re Eric W. CLAVILLE.
No. 2006-OB-2797.
Supreme Court of Louisiana.
October 21, 2008.
John K. Pierre, for applicant.
Richard Anthony Goins, New Orleans, Monique Rene Drake, Scott Thomas Whittaker, New Orleans, for respondent.

ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
The Committee on Bar Admissions ("Committee") opposed the application of petitioner, Eric W. Claville, to sit for the Louisiana Bar Examination based on character and fitness concerns relating to his misdemeanor criminal conviction. We subsequently granted petitioner permission to sit for the bar exam, with the condition that upon his successful completion of the exam, he apply to the court for the appointment of a commissioner to take character and fitness evidence.[1]
Petitioner thereafter successfully passed the essay portion of the bar exam, and upon his application, we appointed a commissioner to take evidence and report to this court whether petitioner possesses the appropriate character and fitness to be admitted to the bar and allowed to practice law in the State of Louisiana. We also authorized the Office of Disciplinary Counsel to conduct an investigation into petitioner's qualifications to be admitted to the bar.
The commissioner conducted a character and fitness hearing in March 2008, pursuant to Supreme Court Rule XVII, § 9(B). The commissioner received documentary evidence and heard testimony given by petitioner and his witnesses. At the conclusion of the hearing, the commissioner filed his report with this court, recommending that petitioner be admitted to the practice of law in Louisiana. The Committee objected to that recommendation, and oral argument was conducted before this court pursuant to Supreme Court Rule XVII, § 9(B)(3).
After hearing oral argument, reviewing the evidence, and considering the law, we conclude petitioner is eligible to be admitted to the practice of law in Louisiana.
Accordingly, it is ordered that the application for admission be and hereby is granted.
ADMISSION GRANTED.
NOTES
[1]  In re: Claville, 06-1788 (La.7/18/06), 936 So.2d 184.